Per curiam.
In June 2013, attorney Henry T. Swann III (State Bar No. 693888) was disbarred in Florida for egregious misconduct that spanned several years and involved 26 violations of the Rules Regulating the Florida Bar. See Florida Bar v. Swann, 116 S3d 1225 (Fla. 2013). Following his disbarment in Florida, the State Bar of Georgia served Swann with notice of reciprocal discipline, see Ga. Rules of Professional Conduct 9.4 (b), a notice to which Swann failed to respond or object. The Review Panel reviewed the record and found no circumstance that would suggest anything other than substantially similar discipline for Swann in Georgia. See Ga. Rules of Professional Conduct 9.4 (b) (3). Accordingly, the Review Panel recommended that Swann be disbarred in Georgia. Upon our own review of the record, we agree with the Review Panel that disbarment is warranted. For that reason, we hereby order that the name of Henry T. Swann III be removed from the rolls of persons entitled to practice law in the State of Georgia. Swann is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.